Exhibit 10

SEPARATION AGREEMENT

 

This Separation Agreement (“Agreement”) is made and entered into between ECOLAB
Inc., including all of its related companies and entities, predecessors,
successors, assigns, divisions, parents, subsidiaries, sister companies, joint
ventures, insurers, sureties and affiliates, and any of their affiliated
employee benefit plans, and each of their past and present agents, servants,
attorneys, officers, employees, directors, shareholders and owners and locations
worldwide (collectively “ECOLAB” or “Company”), and Bruno Deschamps (“Deschamps”
or “Executive”), as follows:

WHEREAS, the parties have agreed to enter into this Agreement to provide for an
amicable resolution of all issues associated with Executive’s resignation and
ultimate separation of his employment from ECOLAB;

NOW, THEREFORE, in consideration of the mutual agreements contained herein, the
adequacy of which is hereby acknowledged, the parties hereto expressly and
intentionally bind themselves as follows:

1.             Transition Period/Resignation.  Executive acknowledges that he
has resigned as President and Chief Operating Officer of ECOLAB, and from any
other positions he previously held with ECOLAB effective as of March 1, 2002,
and hereby confirms such resignation by executing the form of resignation
attached hereto as Exhibit A.  Executive shall continue as an executive employee
of ECOLAB from March 1, 2002 until August 31, 2002, or such earlier date as he
may elect (“Transition Period”), after which Executive’s employment with ECOLAB
will cease.  During the Transition Period, Executive shall continue to receive
his salary at the rate in effect immediately prior to his resignation payable in
accordance with ECOLAB’s standard payroll practice, and shall receive the
employee benefits he was receiving prior to such date; provided, however, it is
understood that he shall not be eligible to receive any bonus other than as
provided in Section 2.  Executive’s duties and responsibilities during the
Transition Period will be to provide such executive services as are deemed
necessary by ECOLAB’s Chief Executive Officer.  Effective on the last day of the
Transition Period, Executive shall no longer participate in any ECOLAB benefit
plan or receive the benefits of any ECOLAB policies or compensation, except as
expressly provided for in this Agreement.  Executive agrees to sign a release in
the form attached as Exhibit B at the end of the Transition Period, it being
understood that this Agreement shall immediately terminate and be of no further
force or effect if Executive fails to execute such release or rescinds such
release within the time periods for rescission set forth in such release.

2.             Benefits.  In exchange for the promises and release of claims
contained in this Agreement, and subject to its terms, ECOLAB agrees to provide
the Executive with the following benefits as consideration.


A.                                   EXECUTIVE ACKNOWLEDGES THAT HE HAS RECEIVED
ALL BONUSES WITH RESPECT TO SERVICES RENDERED TO ECOLAB ON OR PRIOR TO DECEMBER
31, 2001.

 

--------------------------------------------------------------------------------


 


B.                                     FOLLOWING THE END OF THE TRANSITION
PERIOD AND THE EXPIRATION OF THE 15-DAY RESCISSION PERIOD ASSOCIATED WITH
EXECUTIVE’S EXECUTION OF EXHIBIT B WITHOUT EXECUTIVE HAVING EXERCISED HIS RIGHT
OF RESCISSION OF THAT RELEASE, ECOLAB WILL PROMPTLY PAY EXECUTIVE A LUMP SUM
CASH AMOUNT EQUAL TO TWO MILLION FOUR HUNDRED NINETY-NINE THOUSAND SEVEN HUNDRED
SIXTY-FIVE DOLLARS ($2,499,765), MINUS THE GROSS BASE SALARY (CALCULATED AT THE
RATE OF $47,250 PER MONTH) PAID TO EXECUTIVE FOR EMPLOYMENT AFTER MARCH 31,
2002.

 


C.                                     ECOLAB WILL PAY FOR EXECUTIVE
OUTPLACEMENT SERVICES FOR EXECUTIVE, PROVIDED BY A FIRM MUTUALLY AGREEABLE TO
THE PARTIES, WHICH SERVICES SHALL INCLUDE THE USE OF AN APPROPRIATE EXECUTIVE
OFFICE AND SECRETARIAL SERVICES AND SHALL BE MADE AVAILABLE TO EXECUTIVE AT
WHATEVER LOCATION HE RESIDES, WHETHER INSIDE OR OUTSIDE THE UNITED STATES.  THE
EXECUTIVE OUTPLACEMENT SERVICES WILL BE PROVIDED UNTIL EXECUTIVE IS RE-EMPLOYED
IN A COMPARABLE JOB AND AT COMPARABLE COMPENSATION TO HIS POSITION WITH ECOLAB
ON FEBRUARY 1, 2002.

 


D.                                    SHOULD EXECUTIVE DECIDE TO RELOCATE TO
EUROPE, OR ANOTHER LOCATION IN THE UNITED STATES, ECOLAB WILL PROVIDE EXECUTIVE
WITH RELOCATION BENEFITS CONSISTENT WITH THOSE PROVIDED WHEN HE WAS MOVED BY
ECOLAB FROM GERMANY TO THE STATE OF MINNESOTA IN 2000, INCLUDING THOSE
SPECIFICALLY DESCRIBED IN THE NEXT SENTENCE; PROVIDED HOWEVER, IN THE EVENT AND
TO THE EXTENT THAT A NEW EMPLOYER AGREES TO PROVIDE RELOCATION BENEFITS TO
EXECUTIVE, ECOLAB SHALL NOT BE OBLIGATED TO PROVIDE THE BENEFITS DESCRIBED IN
THIS SECTION 2D AND PROVIDED FURTHER, ECOLAB SHALL NOT BE OBLIGATED TO PROVIDE
THE BENEFITS DESCRIBED IN THIS SECTION 2D AFTER JULY 31, 2003.  THE RELOCATION
BENEFITS SHALL INCLUDE:  (I) THE BENEFITS DESCRIBED IN ECOLAB’S RELOCATION
POLICY, AS AMENDED FROM TIME TO TIME (THE “RELOCATION POLICY”); (II) ASSISTANCE
AND REIMBURSEMENT FOR NECESSARY PASSPORTS AND VISAS FOR EXECUTIVE AND HIS SPOUSE
AND CHILDREN; (III) REIMBURSEMENT FOR APPROVED INTERIM LIVING ARRANGEMENTS FOR
UP TO THREE MONTHS; (IV) REIMBURSEMENT OF COSTS ASSOCIATED WITH THE RELOCATION
OF ANY EXISTING FAMILY PETS AND THE SHIPMENT OF HOUSEHOLD GOODS, INCLUDING THE
PACKING, LOADING, SHIPPING, DELIVERY, SPECIAL AIR FREIGHT HANDLING OF FRAGILE
ANTIQUES, ARTWORK AND JEWELRY, AND FULL INSURANCE OF ALL SUCH VALUABLE GOODS;
(V) A LUMP SUM ALLOWANCE OF $150,000 (LESS APPLICABLE TAXES) TO ASSIST IN
DEFRAYING MISCELLANEOUS EXPENSES SUCH AS PURCHASES OF SMALL APPLIANCES,
CARPETING, DRAPERIES, UTILITY CONNECTIONS, ENTERTAINMENT ITEMS, ETC., INCURRED
IN CONNECTION WITH RELOCATION; (VI) TWO HOUSE-HUNTING TRIPS FOR EXECUTIVE AND
HIS IMMEDIATE FAMILY TO EUROPE OR TO ANOTHER LOCATION IN THE UNITED STATES, TO
INCLUDE FIRST CLASS AIR TRAVEL; (VII) REIMBURSEMENT OF CLOSING COSTS ON A NEW
HOME PURCHASED IN EUROPE OR ANOTHER LOCATION IN THE UNITED STATES AS A RESULT OF
A RELOCATION FOR A NEW JOB, WHICH CLOSING COSTS SHALL INCLUDE:  LOAN ORIGINATION
FEES; LOAN DISCOUNT POINTS, APPRAISAL FEES AND MORTGAGE ASSUMPTION FEES;
(VIII) ASSISTANCE IN ESTABLISHING CREDIT AND BANKING RELATIONSHIPS;
(IX) REIMBURSEMENT FOR LANGUAGE TRAINING AND CULTURAL ORIENTATION COSTS FOR
EXECUTIVE AND HIS IMMEDIATE FAMILY FOR A TWENTY-FOUR MONTH PERIOD COMMENCING
WITH THE DATE OF THIS AGREEMENT SUBJECT TO A MAXIMUM PAYMENT OF $10,000 PER
TWELVE-MONTH PERIOD (RESULTING IN AN AGGREGATE MAXIMUM PAYMENT OF $20,000),


 

2

--------------------------------------------------------------------------------


 


TAX ADJUSTED AS APPROPRIATE; AND (X) RELOCATION AGENT SERVICES UP TO A MAXIMUM
AMOUNT OF $5,000.  EXECUTIVE AGREES THAT THE BENEFITS DESCRIBED IN CLAUSES (II)
THROUGH (X) OF THE PRECEDING SENTENCE ARE SUBSTANTIALLY EQUIVALENT TO THE
BENEFITS HE RECEIVED IN CONNECTION WITH HIS MOVE FROM GERMANY TO THE STATE OF
MINNESOTA IN 2000.  TO THE EXTENT ANY OF THE BENEFITS DESCRIBED IN CLAUSES (II)
THROUGH (X) OF THE SECOND PRECEDING SENTENCE ARE INCONSISTENT WITH THE TERMS OF
THE RELOCATION POLICY, THE TERMS CONTAINED IN CLAUSES (II) THROUGH (X) SHALL
CONTROL, SUBJECT TO THE UNDERSTANDING THAT THE ULTIMATE CONTROLLING STANDARD IS
THAT EXPRESSED AT THE OPENING OF THIS SECTION 2D; NAMELY, RELOCATION BENEFITS
CONSISTENT WITH THOSE PROVIDED WHEN EXECUTIVE WAS FIRST HIRED IN 2000. 
EXECUTIVE OTHERWISE AGREES TO COMPLY WITH THE RELOCATION POLICY, TO THE EXTENT
IT IS NOT INCONSISTENT WITH THE CONTROLLING STANDARD.  NOTWITHSTANDING THE
PREVIOUS PROVISIONS OF THIS SECTION 2D, EXECUTIVE MAY ALSO RELOCATE TO A
LOCATION OTHER THAN EUROPE OR THE UNITED STATES (“ANOTHER LOCATION”) AND STILL
RECEIVE THE BENEFITS OF THIS SECTION 2D, WITH THE UNDERSTANDING THAT THE
BENEFITS PAYABLE BY ECOLAB UNDER THIS SECTION 2D FOR A MOVE TO ANOTHER LOCATION
WILL NOT EXCEED THE BENEFITS THAT WOULD HAVE BEEN PAYABLE BY ECOLAB UNDER THIS
SECTION 2D HAD EXECUTIVE MOVED TO EUROPE OR ANOTHER LOCATION IN THE UNITED
STATES.

 


E.                                      ECOLAB SHALL PAY, PROMPTLY FOLLOWING THE
EXPIRATION OF THE 15-DAY RESCISSION PERIOD ASSOCIATED WITH EXECUTIVE’S EXECUTION
OF THIS AGREEMENT WITHOUT EXECUTIVE HAVING EXERCISED HIS RIGHT OF RESCISSION,
EXECUTIVE’S ACTUAL LEGAL FEES INCURRED IN CONNECTION WITH THE NEGOTIATION AND
EXECUTION OF THE AGREEMENT SUBJECT TO A MAXIMUM PAYMENT OF TWENTY-FIVE THOUSAND
DOLLARS ($25,000).

 


F.                                      ECOLAB WILL FURTHER PAY THE EXECUTIVE
ONE MILLION DOLLARS ($1,000,000).  THIS AMOUNT SHALL BE PAID IN EQUAL
SEMI-MONTHLY INSTALLMENTS ON ECOLAB’S REGULAR PAYROLL DATES WITH THE FIRST
INSTALLMENT DUE ON ECOLAB’S FIRST REGULAR PAYROLL DATE AFTER THE 15-DAY
RECISSION PERIOD WITH RESPECT TO THE RELEASE IN EXHIBIT B HAS EXPIRED AND THE
LAST PAYMENT DUE ON MARCH 1, 2004.

 


G.                                     ECOLAB WILL PURCHASE EXECUTIVE’S
RESIDENCE LOCATED AT 6301 ROWLAND ROAD, EDEN PRAIRIE, MINNESOTA 55344
(“RESIDENCE”) ON THE FOLLOWING TERMS.  THE PURCHASE PRICE SHALL BE THE SUM OF:
(I) THE PURCHASE PRICE PAID BY EXECUTIVE FOR THE RESIDENCE; AND (II) AN AMOUNT
EQUAL TO ALL DOCUMENTED HOME IMPROVEMENT EXPENSES INCURRED PRIOR TO THE DATE
HEREOF AND THE COST OF SELECT FURNITURE PURCHASED PRIOR TO THE DATE HEREOF AND
REASONABLY SUITABLE FOR THIS RESIDENCE (WITH THE DETERMINATION OF THE SELECT
FURNITURE AND THE COST OF SUCH FURNITURE BEING MUTUALLY AGREED TO BY THE SENIOR
VICE PRESIDENT OF HUMAN RESOURCES OF ECOLAB AND EXECUTIVE), WHICH EXECUTIVE
INCURRED IN CONNECTION WITH HIS PURCHASE, OPERATION AND OWNERSHIP OF THE
RESIDENCE.  THE PARTIES ACKNOWLEDGE AND AGREE THAT THE PURCHASE PRICE OF THE
RESIDENCE REPRESENTS THE FAIR MARKET VALUE OF THE RESIDENCE AND SUCH PRICE HAS
NOT BEEN REDUCED BY THE IMPACT OF THE CONSTRUCTION DEFECTS, PRODUCT PROBLEMS OR
WATER INFILTRATION ISSUES (COLLECTIVELY, “CONSTRUCTION ISSUES”), WHICH
CONSTRUCTION ISSUES ARE KNOWN TO THE PARTIES AND MAY BE THE SUBJECT OF CLAIMS
AGAINST THIRD PARTIES.  THE CLOSING DATE SHALL BE THE


 

3

--------------------------------------------------------------------------------


 


DATE AGREED TO BY EXECUTIVE AND ECOLAB BUT IN NO EVENT LATER THAN JULY  31,
2003.  THE EXECUTIVE SHALL DELIVER GOOD AND MARKETABLE TITLE TO THE RESIDENCE AT
THE CLOSING FREE OF ALL LIENS AND ENCUMBRANCES (IT BEING EXPRESSLY UNDERSTOOD
THAT EXECUTIVE IS RESPONSIBLE FOR SATISFYING ALL INDEBTEDNESS SECURED BY THE
RESIDENCE), AND ECOLAB SHOULD PAY ALL MORTGAGE PREPAYMENT FEES, IF ANY.  ALL
OTHER TERMS RELATING TO THE PURCHASE OF THE RESIDENCE SHALL BE GOVERNED BY THE
RELOCATION POLICY AND, IN THE EVENT THE TERMS OF THE RELOCATION POLICY ARE
INCONSISTENT WITH THE TERMS CONTAINED IN THIS SECTION 2G, THE TERMS OF THIS
SECTION 2G SHALL CONTROL.  EXECUTIVE AGREES THAT CONTEMPORANEOUSLY WITH THE
EXECUTION OF THIS AGREEMENT, HE WILL EXECUTE THE ASSIGNMENT OF RIGHTS ATTACHED
HERETO AS EXHIBIT C.  EXECUTIVE AGREES TO CAUSE HIS SPOUSE TO EXECUTE SUCH
ASSIGNMENT OF SUCH RIGHTS IF DEEMED BY ECOLAB TO BE NECESSARY OR HELPFUL.

 


H.                                    ECOLAB WILL CONTINUE TO PAY THE LEASE
PAYMENTS ON EXECUTIVE’S AUTOMOBILE UNTIL THE EARLIER OF (I) THE END OF THE
ORIGINAL TERM OF THE LEASE; OR (II) THE DATE THE EXECUTIVE IS REEMPLOYED. 
ECOLAB WILL CONTINUE TO PAY MAINTENANCE COSTS ASSOCIATED WITH SUCH AUTOMOBILE
UNTIL THE EARLIER OF (I) MARCH 31, 2004, OR (II) THE DATE THE EXECUTIVE IS
REEMPLOYED.  COMMENCING MARCH 31, 2002, EXECUTIVE SHALL OBTAIN INSURANCE ON HIS
AUTOMOBILE IN COMPLIANCE WITH THE TERMS OF THE LEASE AND ECOLAB SHALL REIMBURSE
EXECUTIVE FOR THE COSTS OF SUCH INSURANCE.  EXECUTIVE SHALL BE RESPONSIBLE FOR
PAYING ALL GASOLINE EXPENSES ASSOCIATED WITH THE USE OF SUCH VEHICLE.  THE TERMS
OF THIS SECTION 2H SHALL SUPERSEDE THE PROVISIONS OF ANY AUTOMOBILE POLICIES OR
BENEFITS OF ECOLAB.


I.                                         ECOLAB SHALL PROVIDE FAMILY MEDICAL
AND DENTAL COVERAGE TO EXECUTIVE THROUGH FEBRUARY 29, 2004 AT THE SAME COST TO
EXECUTIVE AS IS PAID BY ACTIVE ECOLAB ASSOCIATES, AND FOR UP TO AN ADDITIONAL 18
MONTHS THEREAFTER AT EXECUTIVE’S COST AT THE THEN PREVAILING COBRA RATE.  ECOLAB
CONFIRMS THAT THE CURRENT COBRA RATE FOR THIS COVERAGE IS APPROXIMATELY $700 PER
MONTH.

 


J.                                        FOR A PERIOD OF TWO YEARS FOLLOWING
HIS EXECUTION OF THIS AGREEMENT, EXECUTIVE WILL CONTINUE TO PARTICIPATE IN THE
EXECUTIVE FINANCIAL CONSULTATION PLAN IN ACCORD WITH THE TERMS AND CONDITIONS OF
THAT PLAN, A COPY OF WHICH IS ATTACHED AS EXHIBIT D; PROVIDED, HOWEVER, THAT THE
BENEFIT LEVEL SHALL BE 5% OF CURRENT GROSS SALARY.  IF THE BENEFITS SO PROVIDED
BY THAT PLAN PROVE INSUFFICIENT TO COVER THE ACTUAL REASONABLE COSTS OF TAX
COMPLIANCE BY EXECUTIVE, HIS TAX ADVISOR AND TAX RETURN PREPARER MAY, UPON
REASONABLE, APPROPRIATE EXPLANATION OF SPECIAL CIRCUMSTANCES LEADING TO THIS
INSUFFICIENCY, SEEK DIRECTLY FROM ECOLAB SUCH FURTHER PAYMENT AS MAY BE
NECESSARY TO COVER THE DEFICIENCY; PROVIDED, HOWEVER IT IS UNDERSTOOD ECOLAB
RETAINS THE SOLE DISCRETION NOT TO PAY SUCH DEFICIENCY.

 


K.                                    THROUGH FEBRUARY 29, 2004, EXECUTIVE WILL
CONTINUE TO PARTICIPATE IN THE ECOLAB EXECUTIVE DEATH BENEFITS PLAN, IN ACCORD
WITH THE TERMS AND CONDITIONS OF THAT PLAN, A COPY OF WHICH IS ATTACHED AS
EXHIBIT E.  THEREAFTER, EXECUTIVE MAY CONTINUE THIS LIFE INSURANCE POLICY AT HIS
OWN EXPENSE SIMPLY BY ASSUMING RESPONSIBILITY FOR THE UNCHANGED PREMIUM.

 

4

--------------------------------------------------------------------------------


 


L.                                      IN THE EVENT OF EXECUTIVE’S DEATH THE
BENEFITS COVERED BY THIS AGREEMENT SHALL INURE TO THE BENEFIT OF AND/OR BE
EXERCISABLE, AS THE CASE MAY BE, BY HIS BENEFICIARY OR LAWFUL REPRESENTATIVE.

 

Any payments to be made to Executive under this Agreement will be reduced by any
amounts required to be withheld under applicable foreign, federal, state or
local income or employment tax laws or similar statutes now or in the future in
effect.

 

3.             Nondisclosure of Confidential Information.  Executive shall keep
entirely secret and confidential, and shall not disclose to any person or
entity, including (without limitation) any new employer, in any fashion or for
any purpose whatsoever, any information to which he has had access during the
course of his employment by ECOLAB that is:  (i) not available to the general
public; and/or (ii) not generally known outside ECOLAB, including (without
limitation) any information relating to ECOLAB’s business or operations; its
plans, strategies, prospects or objectives; its products, technology, processes
or specifications; its research and development operations or plans; its
customers and customer lists; its manufacturing, distribution, procurement,
sales, services, support and marketing practices and operations; its financial
conditions and results of its operations; its operational strengths and
weaknesses; and its personnel and compensation polices, procedures and
transactions (“Confidential Information”).

4.             Return of ECOLAB Property. Executive agrees to return to ECOLAB,
on or before the end of the Transition Period, documents or media of whatever
nature, including summaries containing any of the notes or data referred to in
the immediately preceding paragraph whatsoever, including all documents, data,
material, details and copies thereof in any form.  Except as provided otherwise
in this Agreement, Executive agrees to return to ECOLAB, on or before the end of
the Transition Period, all ECOLAB property, including (without limitation) all
computer equipment, property passes, keys, credit cards, business cards,
identification badges, and all sample and demonstration products.

5.             No Detrimental Communications.  Executive agrees that he will not
disclose or cause to be disclosed any negative, adverse or derogatory comments
of a material nature about ECOLAB, about any product or service provided by
ECOLAB, or any negative information about ECOLAB’s prospects for the future. 
Furthermore, Executive hereby represents to ECOLAB that he has made no such
communication to any public official, to any person associated with the media,
or to any other person or entity.  Likewise, ECOLAB agrees that it will not
disclose or cause to be disclosed any negative, adverse or derogatory comments
of a material nature or confidential or private information of a material nature
about Executive, his skills, habits, work performance or personal traits or
experience in any public or private communication.  For purposes of the
preceding sentence and any related provisions in this Agreement, ECOLAB shall
mean all corporate officers of Ecolab Inc. with a title of Vice President or
higher.

 

At Executive’s request and upon reasonable prior notice to ECOLAB’s lead Human
Resources officer or General Counsel, ECOLAB will assist Executive’s search for
new employment by contacting members of its Board of Directors and those
individuals who reported directly to Executive to inform them that they may, if
they so desire, act as references for Executive and to assure them that they are
free to provide any reference or other help they may choose to provide to
Executive in connection wit his search for new employment.  Executive
understands and

 

5

--------------------------------------------------------------------------------


 

agrees that any individuals who act as references shall be free to express their
own views, and such views shall not in any respect be deemed a violation of any
provision of this Agreement.

Notwithstanding anything in this Agreement to the contrary:  (i) any breach by a
party of the provisions of this Section 5 shall not relieve the non-breaching
party of its obligations under this Agreement (including, without limitation,
Sections 3 and 7); and (ii) the sole remedy for a breach of this Section 5 shall
be a claim for money damages or equitable relief seeking an injunction against
future breaches of this Section 5.  Before any claim of breach of this Section 5
may be pursued, the party claiming breach shall notify the other party of his or
its concerns and provide a reasonable opportunity for explanation and cure (but
in no event shall such explanation and cure period exceed 15 days).

6.             Future Assistance.

(a)                                  ECOLAB may seek in the future the
assistance, cooperation or testimony of Executive in connection with any
investigation, litigation, patent application or prosecution, or intellectual
property or other proceeding arising out of matters within the knowledge of
Executive and related to his position as an Executive of ECOLAB.  In any such
instance, ECOLAB and Executive shall discuss and agree upon appropriate
arrangements and reasonable compensation for Executive’s time.

(b)                                 ECOLAB may further seek in the future the
assistance, cooperation or testimony of Executive in connection with litigation
concerning his Residence.  Executive shall provide such assistance, cooperation
or testimony, on mutual reasonably convenient arrangements, without the payment
of additional compensation by ECOLAB other than a per diem amount of Two Hundred
Dollars ($200).

(c)                                  To the extent that Executive is required to
incur travel expenses in connection with his assistance, cooperation or
testimony provided pursuant to this Paragraph, ECOLAB will reimburse the
Executive for his reasonable out of pocket travel expenses, in the same manner
and amount as ECOLAB reimburses its active senior executives for similar travel
expenses.

7.             Non-Competition Restriction.  Executive acknowledges and agrees
that ECOLAB’s business is highly competitive in nature, and worldwide in scope,
and that during the course of Executive’s employment, he has had access to
ECOLAB Confidential Information concerning ECOLAB’s worldwide operations of the
most sensitive nature.  Executive further acknowledges and agrees that a
non-competition agreement which is worldwide in scope and twenty-four months in
duration is reasonable and necessary to protect ECOLAB’s legitimate business
interests.  Executive agrees that for the period of two years (2) years
commencing March 1, 2002 and ending February 29, 2004 (such period, together
with any extensions under this Section 7, the “Non-Competition Period”):

 

(a)                                  Executive agrees to inform his new
employer, prior to accepting employment, of the existence of this Agreement, if
Executive’s new employer could be construed as a Conflicting Organization;

 

6

--------------------------------------------------------------------------------


 

(b)                                 Executive will not render services, directly
or indirectly, to any Conflicting Organization, except that Executive may accept
employment with a Conflicting Organization whose business is diversified and
which, as to that part of its business in which Executive will be employed, is
not a Conflicting Organization, provided that ECOLAB, prior to Executive’s
beginning such employment, receives separate written assurances satisfactory to
ECOLAB from such Conflicting Organization and from Executive stating that:  (i)
Executive will not render services, directly or indirectly, or provide any
management input (whether directly or indirectly) with respect to any
Conflicting Product or Service during the Non-Competition Period; and (ii)
Executive will not be employed by or render any service to any segment of a
diversified business which would be considered a Conflicting Organization during
the Non-Competition Period;

 

(c)                                  Executive will not, alone or in concert
with any other person or organization, hire or initiate efforts to induce or
attempt to induce any employee or agent of ECOLAB to terminate such employee’s
or agent’s relationship with ECOLAB for purposes of employment with another
employer; and

 

(d)                                 Executive will not, on behalf of himself or
any Conflicting Organization, service, sell, solicit the sale of, or accept
orders for any Conflicting Product or Service to any customer of ECOLAB.

 

Executive acknowledges and agrees that the covenants set forth in this Paragraph
are reasonable and necessary for the protection of ECOLAB’s business interests
and that irreparable injury will result to ECOLAB if Executive breaches any of
the terms thereof, that in the event of the Executive’s actual or threatened
breach of any such covenants, ECOLAB will have no adequate remedy at law.  The
Executive agrees that in the event of any actual or threatened breach by him of
any of the covenants set forth in this Section 7 and/or Section 3 of this
Agreement, ECOLAB shall be entitled to immediate temporary injunctive relief,
without the necessity of showing actual monetary damages or posting bond,
subject to hearing as soon thereafter as possible.  Executive further agrees
that, in the event he breaches any of the covenants set forth in this Paragraph,
the term of Non-Competition Restriction will be extended for the length of time
the Executive is in breach.  Nothing contained herein shall be construed as
prohibiting ECOLAB from pursuing any other remedies available to it for such
breach or threatened breach, including the recovery of any damages which it is
able to prove and the remedies provided in Section 9(b).

For the purposes of this Agreement, a “Conflicting Product or Service” means any
product or process of, or service by, any person or organization other than
ECOLAB, in existence or under development, which is the same as or similar to or
improves upon or competes with a product or process of, or service rendered by
ECOLAB which is in existence or under development as of the end of the
Transition Period.  It is expressly agreed and understood that neither Henkel
KGaA (“Henkel”) nor any current subsidiary of Henkel is a “Conflicting
Organization.” A “Conflicting Organization,” within the United States and
throughout the world except in Europe, means any person or organization
(including one owned in whole or in part by the Executive) which is engaged in
or is about to become engaged in the research on, or the development,
production, marketing or sale of, or consulting pertaining to, a Conflicting
Product or Service. 

 

7

--------------------------------------------------------------------------------


 

Throughout Europe, a “Conflicting Organization” means:  (i) any of the business
organizations listed on Exhibit F; and (ii) any person or organization
(including one owned in whole or in part by the Executive) which is engaged in
or is about to become engaged in research on, or the development, production,
marketing or sale of, or consulting pertaining to, a Conflicting Product or
Service in the quick service restaurant market (as such phrase is commonly
understood at ECOLAB).

 

8.             Release of ECOLAB; Release of Executive.

(a)                                  Release of ECOLAB.  Executive, for himself
and for his heirs, executors, administrators, legal representatives, successors
and assigns (the Executive’s “Related Releasers”), hereby unconditionally
releases and forever discharges ECOLAB, and its past, present and future
affiliates, subsidiaries and joint-ventures and its and their respective
directors, officers, partners, employees, agents, legal representatives,
successors and assigns of each of the foregoing and the respective heirs,
executors, administrators, legal representatives, successors and assigns of each
of the foregoing (“Released Parties”), from any and all claims, liabilities,
promises, contracts, and suits, whether known or unknown, foreseen or
unforeseen, asserted or not asserted (each, a “Claim”) which have been or could
be asserted by, or on behalf of, Executive, in any forum (whether in the United
States or anywhere else in the world), arising out of or in connection with or
relating directly or indirectly to his employment with, or the termination of
his employment by ECOLAB to the date hereof, provided that nothing in this
Agreement shall be deemed to release or discharge any person (1) from any Claim
arising under this Separation Agreement, (2) from any Claim arising under the
Age Discrimination in Employment Act or other anti-discrimination statute which
is based on events occurring after the effective date of this Agreement, (3)
from any claim Executive may have to indemnification from Ecolab Inc. pursuant
to Delaware corporate law or Ecolab Inc.’s certificate of incorporation or
bylaw, or (4) any Claims by Deschamps under the agreements referred to in
Exhibit G of the Separation Agreement.  Executive understands that this Release
extends to any Claim he may have under Title VII of the Civil Rights Act of
1964, the Age Discrimination in Employment Act, the American with Disabilities
Act, ERISA, the Minnesota Human Rights Act, and any other applicable local,
state, federal or foreign anti-discrimination law or ordinance, and any claim
under any other statutory, administrative, constitutional, contractual, tort,
common law, civil law or other legal or equitable theory whatsoever, including,
without limitation, any and all claims related or in any manner incidental to
Executive’s employment with ECOLAB.  Executive acknowledges that (i) he has been
provided a full opportunity to review and reflect on the terms of this Release
and to seek legal counsel of his choice, (ii) he has been advised by ECOLAB to
seek advice from independent counsel, and (iii) any and all releases and waivers
have been made with advice of counsel.

(b)                                 Release of Executive.  ECOLAB hereby
releases Executive, his heirs, executors, administrators, legal representatives,
successors and assigns from any and all

8

--------------------------------------------------------------------------------


 

Claims (as defined above) which have been or could be asserted by, or on behalf
of, ECOLAB in any forum arising out of any circumstances whatsoever to the date
of this Agreement.  To induce ECOLAB to give the foregoing release, Executive
hereby represents to ECOLAB that (1) he has not committed any intentional tort
or (2) taken any action or failed to take any action which would give rise to a
Claim against ECOLAB in any forum arising out of any circumstances whatsoever
existing prior to the date of this Agreement that would not be indemnifiable by
Ecolab Inc. pursuant to Delaware corporate law or Ecolab Inc.’s certificate of
incorporation or bylaws.

 

9.             Effect of Breach of Sections 3 and 7 by Executive.

 

(a)                                  Executive acknowledges that:  (i) the
Confidential Information is of great value to ECOLAB; (ii) that in his capacity
as President and Chief Operating Officer he has participated in the management
of all aspects of ECOLAB’s world-wide businesses and has had substantial input
on the strategic direction of ECOLAB; and (iii) based on the factors referred to
in the preceding clauses (i) and (ii) as well as other factors, ECOLAB has
agreed to provide all of the benefits described in Section 2F in exchange for
the terms contained in Sections 3 and 7.  Executive further acknowledges that: 
(i) he has questioned the enforceability of the provisions contained in Section
7; and (ii) as a compromise to induce ECOLAB to provide the benefits described
in Section 2F, ECOLAB and Executive have agreed to the remedies described or
referred to in Section 9(b) below and the provisions contained in Section 13(i).

 

(b)                                 In the event that Executive breaches or
attempts to breach any of the terms contained in Paragraphs 3 or 7 of this
Agreement, such breach or attempted breach will relieve ECOLAB of its
obligations, if any, to provide the benefits described in Section 2F; provided,
however, the foregoing remedy shall not prevent ECOLAB from seeking any other
remedies available at law, in equity, or as provided in Section 7.  Executive
acknowledges that any dispute regarding this provision, as well as all other
provisions of this Agreement, shall be subject to the provisions of Section
13(i) of this Agreement.

 

10.           Restructuring.  For a period of ninety (90) days after the date of
this Agreement, ECOLAB and Executive agree to negotiate in good faith and
diligently with each other to restructure the timing and term of the payments to
be made hereunder to their mutual advantage, provided that such alternative
structure does not reduce in any respect either party’s rights hereunder.  In
the event the parties fail to agree on such a revised structure within the
ninety-day period, the terms of this Agreement shall govern in all respects.

 

11.           Assignment; Third Party Beneficiaries.  No party hereto may assign
or delegate any of its rights or obligations hereunder without the prior written
consent of the other parties hereto.  Except as otherwise expressly provided
herein, all covenants and agreements contained in this Agreement by or on behalf
of any of the parties hereto shall bind and inure to the benefit of the
respective successors and assigns of the parties hereto whether so expressed or
not.  Except as expressly contemplated by Section 2L nothing contained in this
Agreement is intended to confer

 

9

--------------------------------------------------------------------------------


 

upon any person (other than the parties hereto) any rights, benefits or remedies
of any kind or character whatsoever, and no person shall be deemed a third party
beneficiary under or by reason of this Agreement.

 

12.           Inventions.  Executive acknowledges that he has fully communicated
to ECOLAB in writing all inventions, improvements, devices, processes,
treatments, formula, and compounds, whether patentable or not (hereinafter
“Inventions”) which were first conceived or first reduced to practice by
Executive, whether individually or jointly with others, during his employment
and which pertain to ECOLAB’s business.  Inventions shall be deemed to pertain
to ECOLAB’s business if they relate to any business in which ECOLAB is actively
engaged, to any business in which ECOLAB is conducting research or considering
conducting research and development, or to any business which is directly
related to any work actually assigned to you by ECOLAB.  All such Inventions
shall be the sole and exclusive property of ECOLAB and Executive hereby assigns
all right, title and interest in and to such Inventions to ECOLAB.  Any
Inventions, which relate to the business of ECOLAB, first disclosed by Executive
to anyone within one (1) year after the end of the Transition Period shall be
deemed to have been first conceived by Executive during his employment with
ECOLAB.  The provisions of this paragraph shall not apply to an Invention for
which no equipment, supplies, facilities or trade secret information of ECOLAB
was used and which was developed entirely on Executive’s own time and (1) which
does not relate to ECOLAB’s business or development, or (2) which does not
result from any work performed by Executive for ECOLAB.

 

Executive acknowledges that he will immediately surrender to ECOLAB any written
records he may have of all Inventions at all stages of development, in the form
of notes, sketches, drawings and reports relating thereto, and shall not keep
copies thereof.  All such records shall be and remain the property of ECOLAB.
Executive agrees, at the request of ECOLAB, to assist ECOLAB in every way proper
to obtain and to vest in it title to patents on such Inventions in all countries
by executing and delivering all documents necessary or desirable to accomplish
such end.

13.           Miscellaneous.

(a)                      Executive has twenty-one (21) days to consider whether
to accept the Agreement and enter into this Agreement, and he has been advised
to consult with legal counsel of his choice.  If he chooses to sign before
twenty-one (21) days have passed, he understands that it is his decision to
execute the agreement early and that ECOLAB, has made the full twenty-one (21)
day period available for him to consider the Agreement.

(b)                     Executive understands that the consideration paid by
ECOLAB pursuant to this Agreement is greater than he is legally entitled to and
that his separation from ECOLAB is not part of a decision that affects a group
of employees.

(c)                      Executive acknowledges and agrees that he has waived
any rights he may have, if any, in his ECOLAB unvested stock options.  The
parties agree that this Agreement has no effect on vested stock options
Executive currently holds and that Executive’s

 

10

--------------------------------------------------------------------------------


 

rights and obligations with respect to such vested options are governed by the
terms of such plan or plans pursuant to which such options were granted.

(d)                     Executive realizes that he may rescind the Agreement at
any time on or before the fifteenth (15th) day following the date on which he
signs this Agreement.  He understands that if he rescinds the Agreement, the
Agreement shall not become effective or enforceable and he further understands
that ECOLAB shall not pay him the consideration set forth in this Agreement.  To
be effective, the decision to cancel must be in writing and delivered to ECOLAB,
personally or by certified mail, to the attention of:

 

Mr. Lawrence T. Bell

Senior Vice President and General Counsel

Ecolab Inc.

Ecolab Center

370 North Wabasha

St. Paul, MN  55102

 

(e)                      Executive acknowledges and understands that ECOLAB may
make public the terms of this Agreement, as well as the Agreement itself, if
ECOLAB determines in its sole discretion that such disclosure is consistent with
its obligations under SEC laws and regulations.

(f)                        This Agreement constitutes the entire agreement among
the parties hereto as to the subject matter hereof and supersedes all other
previous written or oral agreements or understandings as to this such subject
matter, including but not limited to the any prior employment agreements between
Executive and ECOLAB, including ECOLAB’s October 2, 2000 offer of employment and
Executive’s 1995 Employment Contract with Henkel-Ecolab GmbH & Co. OHG;
provided, however, that this Agreement does not disturb all rights and
entitlements of Executive under Exhibit G.  This Agreement may be modified, and
the performance of it may be waived only by a writing signed by each of the
parties hereto.  No other evidence may be offered to add to, contradict or
otherwise interpret this Agreement, which all parties agree is clear and concise
as to its meaning.

(g)                     This Agreement may be signed in any number of
counterparts with the same effect as if the signatures and all such counterparts
were on the same instrument.

(h)                     This Agreement shall be construed and enforced in
accordance with, and all questions concerning the construction, validity,
interpretation and performance of this Agreement shall be governed by, the laws
of the State of Minnesota without giving effect to provisions thereof regarding
conflict of laws. In the event any provision of this Agreement is determined to
be illegal or unenforceable by a duly authorized court of competent
jurisdiction, then the remainder of this Agreement shall not be affected
thereby, it being the intention of the parties that each provision of this
Agreement shall be valid and enforceable to the fullest extent permitted by law.

11

--------------------------------------------------------------------------------


 

(i)                         The parties also understand and agree that if either
party believes that this Agreement has been violated or breached in some
fashion, any litigation brought to enforce this Agreement must be brought in the
State of Minnesota, which courts shall have exclusive jurisdiction over such
actions.  The parties agree that in the event there is any litigation over the
negotiation, execution and delivery of this Agreement or any term hereof, the
party who loses such litigation shall pay the reasonable attorneys’ fees of the
other party.  The parties expressly consent to the venue in the federal and
state courts in Minnesota and the exercise of personal jurisdiction over them by
a Minnesota court.

(j)                         Nothing contained in this Agreement is to be
construed as an admission that ECOLAB has violated any local, state or federal
law, rule, regulation or principle of common law.  ECOLAB expressly denies any
wrongdoing whatsoever in connection with Executive’s employment or the
termination of his employment.

(k)                      Neither Ecolab nor Executive shall have any obligations
to the other except as expressly provided in this Agreement.

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of
this 11 day of March, 2002.

 

 

ECOLAB INC.

 

 

By:

/s/Lawrence T. Bell 

 

/s/Bruno Deschamps

 

Its:

 Senior Vice President and General Counsel

 

Bruno Deschamps

 

 

12

--------------------------------------------------------------------------------